                  Case 1:16-cr-00027-JRH-BKE Document 48 Filed 09/09/20 Page 1 of 1

 PROB35                     Report and Order Terminating Probation/Supervised Release
(Rev. 6/17)                              Prior to Original Expiration Date
                                                                                             FILED
                                                                                       U.S. DISTRICT COURT
                                          United States District Court                    AUGUSTA DIV.
                                                     FOR THE
                                      SOUTHERN DISTRICT OF GEORGIA
                                                                                   1   2820 SEP -q A R: 01
                                              AUGUSTA DIVISION
                                                                                 :lerk
                                                                                         SO.DlSLOf/GA.
                                                                                               \ ''




               UNITED STATES OF AMERICA


                              V.                                 Crim. No.   1:16CR00027-1

                                                95

              Kennetli Bernard Heath, aka “Ouice



On September 25, 2018, the above named was placed on supervised release for a period of three years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                              Respectfully submitted,



                                                              Tony Graham
                                                              United States Probation Officer



                                            ORDER OF THE COURT


         Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

         Dated this                    day of September, 2020.



                                                                                            ^7
                                                            J. RANDALJTALL,OTIEF JUDGE
                                                            UNITgp^TATES DISTRICT COURT
                                                           'SUD™ERN DISTRICT OF GEORGIA
